—In two related actions, inter alia, for judgment on a mechanic’s lien (Action No. 1) and to discharge notices of mechanics’ liens (Action No. 2), Tri-State Sol-Aire Corp., the plaintiff in Action No. 1 and a defendant in Action No. 2, appeals from (1) an order of the Supreme Court, Nassau County (Dunne, J.), dated May 30, 1997, which denied its motion in Action No. 1 to strike the answer of Delco Development Co. of Hicksville, and (2) an order of the same court (Roberto, J.), entered July 10, 1997, which denied its motion to direct Delco Development Co. of Hicksville and/or its attorneys to return certain funds held in an escrow account.
Ordered that the orders are affirmed, with one bill of costs.
Contrary to the appellant’s contention, the $1,100,000 held in escrow by the attorneys of Delco Development Co. of Hicks-ville was not a “trust asset” as defined by Lien Law § 70 (5). Accordingly, the Supreme Court properly denied the relief the *652appellant requested in Action No. 1 and Action No. 2 (see, Pelite Dev. Corp. v Whitestone Equities Farmingdale Corp., 199 AD2d 483, 484). Bracken, J. P., Copertino, McGinity and Luciano, JJ., concur.